Name: Commission Regulation (EC) No 1572/2003 of 4 September 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1572Commission Regulation (EC) No 1572/2003 of 4 September 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan Official Journal L 224 , 06/09/2003 P. 0019 - 0020Commission Regulation (EC) No 1572/2003of 4 September 2003authorising transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of PakistanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 138/2003(2), and in particular Article 7 thereof,Whereas:(1) The Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on arrangements in the area of market access for textiles products, initialled on 31 December 1994(3) and approved by Council Decision 96/386/EC(4), provides that favourable consideration should be given to certain requests for so-called "exceptional flexibility" by Pakistan.(2) The Islamic Republic of Pakistan submitted a request for transfers between categories on 27 May 2003.(3) The transfers requested by the Islamic Republic of Pakistan fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII thereto.(4) It is appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Islamic Republic of Pakistan are authorised for the quota year 2003 in accordance with the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 September 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 23, 28.1.2003, p. 1.(3) OJ L 153, 27.6.1996, p. 48.(4) OJ L 153, 27.6.1996, p. 47.ANNEX>TABLE>